Name: Commission Regulation (EEC) No 2776/86 of 8 September 1986 amending Regulation (EEC) No 2486/86 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 9 . 86 Official Journal of the European Communities No L 256/5 COMMISSION REGULATION (EEC) No 2776/86 of 8 September 1986 amending Regulation (EEC) No 2486/86 on the supply of various lots of skimmed-milk powder as food aid Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 7 (5) thereof, Whereas, by way of Regulation (EEC) No 2486/86 (3), the Commission has initiated a mobilization procedure for the supply of various lots of skimmed-milk powder as food aid ; Whereas, as regards the delivery of 200 tonnes of skimmed-milk powder to Niger, an error has crept into lot H of the Annex to Regulation (EEC) No 2486/86 ; whereas the said delivery should therefore be cancelled ; HAS ADOPTED THIS REGULATION : Article 1 Lot H in the Annex to Regulation (EEC) No 2486/86 is hereby deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 September 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 119, 8 . 5 . 1986, p. 19 . (3) OJ No L 218 , 6 . 8 . 1986, p. 7 .